DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-13 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it unclear how the “molar ratio of epoxy groups in the di-functional epoxy resin to acid and amine chain end groups in the first and second semi-crystalline polyamides” is calculated.  That is, while a “molar ratio” would imply the ratio of moles of epoxy groups to moles of acid and amine chain end groups, such is not consistent with the specification [0037] stating that to calculate this molar ratio
“the molar amount of epoxy groups in the di-functional epoxy resin is divided by the sum of the acid and amine chain end groups in the total amount of the first and second semi-crystalline polyamides”.

In this regard, it is unclear that “the sum of the acid and amine chain end groups” refers 

to the total molar amount of the acid and amine chain end groups.  Review of the ratios 

per Table 1 does not clarify how these ratios were calculated.

In claims 9 and 11, it is unclear how the thermal stabilizer distinguishes over the diepoxy resin, which serves as a thermal stabilizer.  In this regard, the specification refers to the epoxy as a “heat stabilizer” [0016], i.e., a thermal stabilizer.  Accordingly, it is unclear how the thermal stabilizer distinguishes over the diepoxy thermal stabilizer.

        Incorrect Reference Citation
In the previous Office action, the citation of U.S. 2013/0338274 (Center) in the 35 USC 103 rejection was an inadvertent error.  The correct citation should have been U.S. 2013/0338260 (Center), as set forth below.  Any inconvenience this inadvertent error caused Applicants is sincerely regretted.  It is noted that both references were cited in the IDS filed June 19, 2020.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2013/0338260 (Center) as evidenced by U.S. 2016/0060434 (Reinicker) and U.S. 2016/0159009 (Canale).
Center discloses a composition comprising:
15 to 89.5 wt. % of a blend of semi-crystalline polyamide resins inclusive of a blend of i) a first polyamide such as polyamide 66/6T having a melting point of 268˚C with 80 meq/kg amine ends – Polyamide B [0289] (meets Applicants’ first semi-crystalline polyamide and melting point thereof) and ii) a second polyamide such as polyamide 6 – Ultramid B27 [0291] having a melting point of 220 ˚C with ~37 meq/kg amine ends as evidenced by Reinicker [0403] (meets Applicants’ second semi-crystalline polyamide and melting point thereof), wherein the composition preferably comprises up to 15 wt.% of the polyamide 6 [0149];
0.50 to 5.0 wt.% of a polyepoxy having an epoxy equivalent weight of 43 to 4,000 g/eq such as diglycidyl-based epoxy resin EPON 1009F with an epoxy equivalent of 2300-3600 [0302] as evidenced by Canale [0035] (meets Applicants’ diepoxy resin); and
a carboxylic acid compound (not precluded from present claims)
wherein the composition does not comprise lysine (e.g., abstract, [0149], [0288-0306], Table 5).
	In essence, Center differs from present claims 1, 6-8, 12 and 17-20 in that the exemplified 5 wt.% content of polyamide 6, e.g., about 8 wt.% of the combined total polyamide weight, is below the presently claimed range.  Inasmuch as Center teaches 
	As to claims 2-5, 15 and 16, Center exemplifies polyamide 66/6T having a melting point of 268˚C and polyamide 6 having a melting point of 220 ˚C, thus meeting the presently claimed limitations.
	As to claims 9-11, Center’s exemplified compositions (Table 3) comprise glass fiber and a thermal stabilizer, thus meeting presently claimed limitations.
	As to claim 13, Center discloses the production of molded articles by feeding the composition to an extruder.
Response to Arguments
Applicant’s arguments filed December 31, 2021 have been fully considered and are persuasive in overcoming the 35 USC 112 issues of indefiniteness regarding the metes and bounds of “di-functional” and “acid and amine chain end groups”.
The presently claimed “di-functional epoxy resin” will be understood as a diepoxy resin comprising two epoxy groups in one molecule per [0039] and the “acid and amine chain 
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/ANA L. WOODWARD/Primary Examiner, Art Unit 1765